Determination confirmed and the petition dismissed, with $30 costs and disbursements to respondent. Concur — Rabin, J. P., Stevens and Steuer, JJ.; McNally and Staley, JJ., dissent in the following memorandum by Staley, J.: I believe that the dismissal of petitioner and the forfeiture of his accrued pension rights constitute unreasonably harsh and excessive sanctions for the reasons stated in the dissenting opinion in Matter of Mansfield v. Murphy (21 A D 2d 659). Accordingly, I vote to modify and recommend a period of suspension followed by retirement.